Name: 86/490/EEC: Commission Decision of 30 September 1986 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of electronic typewriters originating in Japan manufactured by Tokyo Juki Industrial Co. Ltd/JDK Corporation, and terminating the investigation
 Type: Decision
 Subject Matter: electronics and electrical engineering;  Asia and Oceania;  competition
 Date Published: 1986-10-04

 Avis juridique important|31986D049086/490/EEC: Commission Decision of 30 September 1986 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of electronic typewriters originating in Japan manufactured by Tokyo Juki Industrial Co. Ltd/JDK Corporation, and terminating the investigation Official Journal L 283 , 04/10/1986 P. 0025*****COMMISSION DECISION of 30 September 1986 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of electronic typewriters originating in Japan manufactured by Tokyo Juki Industrial Co Ltd/JDK Corporation, and terminating the investigation (86/490/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: A. Procedure (1) By Regulation (EEC) No 1698/85 (2) the Council imposed a definitive anti-dumping duty on certain imports of electronic typewriters originating in Japan, including those manufactured by Tokyo Juki Industrial Co Ltd/JDK Corporation (Tokyo Juki). (2) Subsequently it was decided, insofar as Tokyo Juki was concerned, to review Regulation (EEC) No 1698/85 and annul the anti-dumping duty in view of, on the one hand, the completely changed circumstances in that company's particular situation and, on the other hand, the fact that Regulation (EEC) No 1698/85 does not fully state with regard to Tokyo Juki the reasons why anti-dumping measures were taken. (3) The Commission therefore announced by a notice published in the Official Journal of the European Communities (3), the initiation of a review proceeding concerning imports into the Community of electronic typewriters originating in Japan, and manufactured by Tokyo Juki, and commenced an investigation. The Council thereupon adopted Regulation (EEC) No 113/86 (4), amending Regulation (EEC) No 1698/85 accordingly. (4) The Commission officially advised the exporter and importer known to be concerned, the representatives of the exporting country, and the complainants, of the review proceeding and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. (5) The exporter concerned made its views known in writing, requested and was granted a hearing. (6) No submissions were made by Community purchasers of electronic typewriters. (7) The Commission sought and verified all information it deemed to be necessary for the purposes of a preliminary determination and carried out investigations at the premises of the following: EEC producer: - TA Triumph-Adler AG, Nuernberg, Federal Republic of Germany; EEC importers: - Juki (Europe) GmbH, Hamburg, Federal Republic of Germany, - MVB Marketing en Verkoop Van Bedrijfsmachines BV, Rosmalen, The Netherlands. (8) The Commission requested and received written submissions from the Community producers concerned, and some importers, and verified the information therein to the extent considered necessary. (9) The period 1 January to 31 December 1985 has been fixed for the investigation of dumping. B. Dumping margin (10) Tokyo Juki did not submit detailed information on the basis of which the dumping margin could be calculated. Tokyo Juki however agreed to the Commission proceeding with provisional duties on the basis that 'the actual margins of dumping are at least as high as the amount of any duties'. C. Injury (11) Injury to the Community industry, resulting from dumped imports of electronic typewriters originating in Japan, was definitively established in Regulation (EEC) No 1698/85. No fresh evidence, showing that the Community industry is no longer in need of protection, has been submitted. On the contrary, since the change in Tokyo Juki's circumstances, its imports into the Community have increased significantly. (12) With regard more specifically to sales in the Community of electronic typewriters exported by Tokyo Juki, it was found that, during the period of the investigation, such sales followed a similar pattern to sales by the other Japanese exporters that were previously investigated, and against whose dumped exports the Community adopted definitive measures. It was therefore concluded that, in general, the same methodology as described in detail in points 33 to 36 of Regulation (EEC) No 1698/85 should be used in order to determine the level of duty to be applied to imports into the Community of electronic typewriters manufactured by Tokyo Juki. A provisional determination revealed a difference between Tokyo Juki's 1985 sales prices in the Community and the target prices of the Community industry for 1985 of 25 %, expressed as a percentage of cif value. D. Community interest (13) Regulation (EEC) No 1698/85 sets out in detail the reasons why it is in the Community's interest to take action in favour of the Community industry against dumped imports of electronic typewriters originating in Japan. No reason could be seen why a different conclusion in the respect should be drawn. The Commission has come to the conclusion that action should be taken. E. Undertaking (14) The exporter concerned was informed of the main findings of the investigation. An undertaking was subsequently offered by Tokyo Juki, concerning its sales of electronic typewriters in the Community, which the Commission is satisfied would remove the effects of any injury caused to the Community industry. In these circumstances the undertaking offered is considered acceptable and the investigation may, therefore, be terminated wihtout imposition of anti-dumping duties. No objection to this course was raised in the Advisory Committee. HAS DECIDED AS FOLLOWS: Article 1 The undertaking given by Tokyo Juki Industrial Company Ltd/JDK Corporation in connection with the anti-dumping proceeding concerning imports of electronic typewriters, whether or not incorporating calculating mechanisms, falling within Common Customs Tariff subheadings ex 84.51 A or ex 84.52 B, corresponding to NIMEXE codes 84.51 ex 12, ex 14, ex 19, ex 20 or 84.52 ex 95, originating in Japan, is hereby accepted. Article 2 The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated. Done at Brussels, 30 September 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 163, 22. 6. 1985, p. 1. (3) OJ No C 338, 31. 12. 1985, p. 6. (4) OJ No L 17, 23. 1. 1986, p. 2.